DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is n response to applicant’s communication dated 10/21/2021, claims 9 and 19 were amended, no claims were cancelled, and none were newly introduced. Accordingly claims 1-20 are currently pending in the application.
The nonstatutory double patenting rejection is overcome considering the approval of the terminal disclaimer filed on 10/21/2021.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Most relevant prior art of record is Abraham et al. (US 20160323668 A1) hereinafter Abraham.
Regarding claim 1, Abraham teaches A conference system 1000 in Fig. 10), comprising: a microphone array (1034 in Fig. 10) having a plurality of microphone capsules (106 in Fig. 4) arranged in or on a board mountable on or in a ceiling of a conference room, wherein the microphone capsules are adapted for acquiring sound coming from the conference room ("microphones may be mounted to a ceiling or wall of the conference room to free up table space and provide human speakers with the freedom to move around the room" in ¶[0005]), and a processing unit  (referred to as "control device" 1032 in Fig. 10) configured to receive output signals of the microphone capsules and to execute audio beam forming based on the received output signals of the microphone capsules for predominantly acquiring sound coming from an audio source  in the conference room ("Controls on the control device 1032 may further enable the adjustment of parameters of the microphone array 1034, such as directionality, gain, noise suppression, pickup pattern, muting, frequency response, etc." in ¶[0060]); Abraham does not specifically disclose the system further comprising wherein the processing unit 
The following is the reason for allowance of claim 1:
Abraham alone or in combination with any other prior art of record does not specifically disclose suggest nor render obvious the limitations wherein the system further comprises wherein the processing unit comprises: a direction recognition unit configured to identify a direction of the audio source, wherein the direction recognition unit is configured to process the output signals of at least two of the microphone capsules, the processing comprising using a Steered Response Power with Phase Transform (SRP-PHAT) algorithm to calculate a score for each of a plurality of points in space that form a pre-defined search grid, and wherein the direction recognition unit outputs a direction signal indicating said direction of the audio source; a delay control unit; and a delay unit for each of the output signals of the microphone capsules, each delay unit configured to receive input from the delay control unit; wherein the delay control unit calculates individual delay values for each of the delay units according to the direction signal,
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-8, claims are allowable for their dependency on allowed claim 1.

Regarding claim 10, claim is allowed for its dependency on allowed claim 9.
Regarding claim 11, claim is allowed for being the array unit comprising at least the same elements and performing at least the same functions performed by the system of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 12-18, claims are allowable for their dependency on allowed claim 11.
Regarding claim 19, claim is allowed for being the array unit comprising at least the same elements and performing at least the same functions performed by the system of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claim 20, claim is allowed for its dependency on allowed claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/AMMAR T HAMID/Primary Examiner, Art Unit 2654